MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                May 04 2018, 9:05 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Rory Gallagher                                          Curtis T. Hill, Jr.
Marion County Public Defender                           Attorney General of Indiana
Indianapolis, Indiana
                                                        Angela N. Sanchez
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Brian Bassett,                                          May 4, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1710-CR-2212
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Anne Flannelly,
Appellee-Plaintiff                                      Magistrate
                                                        Trial Court Cause No.
                                                        49G07-1705-CM-18827



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2212 | May 4, 2018                Page 1 of 5
[1]   Brian Bassett appeals his conviction of Class B misdemeanor public

      intoxication. 1 He argues the State did not present sufficient evidence to prove

      he harassed, annoyed, or alarmed someone as required by Indiana Code section

      7.1-5-1-3(a)(4) (2012) and, thus, the evidence is insufficient to support his

      conviction. We affirm.



                                Facts and Procedural History
[2]   On the late evening of May 20, 2017, Officer Jamal Abdullah responded to a

      911 call that a person had “been standing there having trouble standing,

      stumbling for over two hours.” (Tr. Vol. II at 6.) Upon his arrival, Officer

      Abdullah observed Bassett lying on the steps of a church. Officer Abdullah

      woke Bassett and noticed Bassett had glassy eyes, his speech was slurred, his

      breath smelled of alcohol, and he was unable to stand without assistance.


[3]   Officer Abdullah asked Bassett for identification, and Bassett initially was

      unable to remove his wallet from the back pocket of his pants. Upon

      ascertaining Bassett’s identity, Officer Abdullah was “concerned about his

      condition, his well-being,” (id. at 10), so Officer Abdullah requested a medic.

      After the medic left, Officer Abdullah arrested Bassett.


[4]   On May 21, 2017, the State charged Bassett with Class B misdemeanor public

      intoxication and alleged Bassett was intoxicated in a public place and




      1
          Ind. Code § 7.1-5-1-3(a)(4) (2012).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2212 | May 4, 2018   Page 2 of 5
      “harassed, annoyed or alarmed another person.” (App. Vol. II at 15.) On

      August 16, 2017, the trial court held a bench trial. Officer Abdullah was the

      only witness. After his testimony, the trial court asked the parties to prepare

      briefs on the issues in the case.


[5]   On September 6, 2017, the trial court found Bassett guilty as charged. On the

      same day, the trial court sentenced Bassett to 180 days, with 4 days executed

      and 176 days suspended to probation.



                                Discussion and Decision
[6]   When reviewing sufficiency of the evidence in support of a conviction, we will

      consider only probative evidence in the light most favorable to the trial court’s

      judgment. Binkley v. State, 654 N.E.2d 736, 737 (Ind. 1995), reh’g denied. The

      decision comes before us with a presumption of legitimacy, and we will not

      substitute our judgment for that of the fact-finder. Id.


[7]   We do not assess the credibility of the witnesses or reweigh the evidence in

      determining whether the evidence is sufficient. Drane v. State, 867 N.E.2d 144,

      146 (Ind. 2007). Reversal is appropriate only when no reasonable fact-finder

      could find the elements of the crime proven beyond a reasonable doubt. Id.

      Thus, the evidence is not required to overcome every reasonable hypothesis of

      innocence and is sufficient if an inference reasonably may be drawn from it to

      support the verdict. Id. at 147.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2212 | May 4, 2018   Page 3 of 5
[8]    To prove Bassett committed Class B misdemeanor public intoxication, the State

       had to present evidence Bassett was “in a public place or a place of public resort

       in a state of intoxication” caused by his use of alcohol and he harassed,

       annoyed, or alarmed another person. Ind. Code § 7.1-5-1-3(a)(4) (2012).

       Bassett does not dispute he was intoxicated on alcohol in a public place.

       Instead, he argues the State did not present evidence he harassed, annoyed, or

       alarmed another person.


[9]    During Bassett’s bench trial, Officer Abdullah answered, “Yes” when asked by

       the State, “Sir, I don’t want to put any words in your mouth, but would it be

       fair to categorize your concern over the Defendant as having been alarmed?”

       (Tr. Vol. II at 11.) The State rested after that question, and Bassett did not cross

       examine Officer Abdullah. Bassett contends the State was required to provide

       additional evidence of Bassett’s alarming behavior. We disagree.


[10]   In bench trials, we assume the judge knows and follows the applicable law.

       Leggs v. State, 966 N.E.2d 204, 208 (Ind. Ct. App. 2012). Here, in addition to

       Officer Abdullah’s affirmative answer to a question regarding whether he was

       alarmed at Bassett’s condition, the State presented evidence Bassett was so

       intoxicated that he was unable to stand or walk, was barely able to remove his

       wallet from his pocket, and had slurred speech and glassy eyes. In response to

       Bassett’s condition, Officer Abdullah immediately requested the assistance of a

       medic to ensure Bassett’s safety. Bassett’s argument is an invitation for us to

       reweigh the evidence and judge the credibility of witnesses, which we cannot

       do. See Drane, 867 N.E.2d at 146 (appellate court cannot reweigh the evidence

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2212 | May 4, 2018   Page 4 of 5
       or judge the credibility of witnesses). While we agree the evidence is scarce, the

       State presented testimony from which the trial court could infer Bassett’s guilt.

       See Thang v. State, 10 N.E.3d 1256, 1260 (Ind. 2014) (evidence sufficient for

       reasonable fact finder to infer Thang committed Class B misdemeanor public

       intoxication).



                                               Conclusion
[11]   The State presented sufficient evidence Bassett was intoxicated in a public place

       and alarmed another person, as required to prove Class B misdemeanor public

       intoxication. Accordingly, we affirm.


[12]   Affirmed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2212 | May 4, 2018   Page 5 of 5